Opinion issued October 6, 2011
     
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-11-00235-CV
 





















 

IN RE BARRY DWAYNE MINNFEE, Relator
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 

MEMORANDUM OPINION 
 
On March 24, 2011, Relator, Barry Dwayne Minnfee,
filed a petition for mandamus.
 We DENY  the petition for
writ of mandamus.              
Per Curiam
 
Panel consists of Chief Justice Radack and Justices
Bland and Huddle.